Citation Nr: 1028974	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-07 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for intermittent 
compression syndrome of the superficial peroneal nerve, left 
foot.

2.  Entitlement to service connection for hypogonadism, claimed 
as secondary to the use of medication for service-connected 
hypertension and/or as secondary to in-service exposure to Agent 
Orange.

3.  Entitlement to a compensable evaluation for gynecomastia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to December 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Phoenix, 
Arizona regional office (RO) of the Department of Veterans 
Affairs (VA).  The rating decision denied the Veteran's claims.

In June 2010, the Veteran and his authorized representative 
appeared at a hearing held before the below-signed Veterans Law 
Judge in Phoenix, Arizona.  A transcript of that hearing has been 
associated with the claims file.  During the hearing, the Veteran 
raised several contentions which the Board presently addresses.

The Veteran stated that he was denied entitlement to service 
connection for an enlarged heart in a June 2009 rating decision.  
However, the claims file reflects that, in June 2009, the RO 
issued a deferred rating decision for the purpose of explaining 
to the Veteran that heart enlargement was considered as a symptom 
in evaluating the severity of his service-connected intimal wall 
thickening and small plaque of each carotid artery, as was then 
mandated by the applicable rating criteria.  In the evaluation of 
ratings under schedular criteria, VA must only consider the 
specific factors as are enumerated in the applicable rating 
criteria. Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  

The Veteran's January 2005 claim requested that symptoms of an 
enlarged heart be considered as part of re-evaluation of the 
severity of his service-connected hypertension.  The RO 
subsequently issued an April 2006 decision as to the disability 
rating for intimal wall thickening and small plaque of each 
carotid artery and a February 2009 decision as to the disability 
rating for hypertension.  As the Veteran did not appeal these 
rating decisions and the record does not reflect that he filed a 
claim for service connection for an enlarged heart, these issues 
are not before the Board and are not reflected on the title page.  
See 38 C.F.R. §§ 20.200.  

The Veteran did not file a timely notice of disagreement as to 
the evaluation of this disorder or the assigned effective date, 
and as such, it is not before the Board. 38 U.S.C.A. § 7105(a); 
see Godfrey v. Brown, 7 Vet. App. 398 (1995)(Pursuant to 38 
U.S.C. § 7105, a Notice of Disagreement initiates appellate 
review in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 1-9 Appeal) after an SOC 
is issued by VA)).

The Board also observes that the RO had previously denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss, tinnitus, and diabetes mellitus.  The 
Veteran timely appealed the denials of those issues, but, during 
the pendency of his appeal, the RO issued a May 2010 rating 
decision that granted service connection for bilateral hearing 
loss, tinnitus, and diabetes mellitus.  Where, as here, a claim 
for service connection is granted during the pendency of an 
appeal, a second notice of disagreement (NOD) must thereafter be 
timely filed to initiate the appellate process concerning the 
compensation level or the effective date assigned for the 
disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
As the claims file does not reflect further appellate development 
of these claims, they are not before the Board at this time and 
are not reflected on the title page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The following issues are addressed in the REMAND portion of the 
decision below: entitlement to service connection for 
hypogonadism, claimed as secondary to the use of medication for 
service-connected hypertension; and entitlement to a compensable 
evaluation for gynecomastia.  These issues are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.
FINDING OF FACT

In June 2010, on the record at a hearing and prior to the 
promulgation of a decision in the appeal, the Veteran stated that 
he wished to withdraw his appeal of the claim for service 
connection for intermittent compression syndrome of the 
superficial peroneal nerve, left foot.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement 
to service connection for intermittent compression syndrome of 
the superficial peroneal nerve, left foot, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes the ability to dismiss any appeal which fails to 
allege specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b) 
(2009).  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204.  

The Veteran stated on the record at the June 2010 hearing that he 
was withdrawing the claim for service connection for intermittent 
compression syndrome of the superficial peroneal nerve, left 
foot.  As such, the Board finds that the Veteran has properly 
withdrawn that matter.  

Due to the withdrawal of this issue, there remain no allegations 
of errors of fact or law for appellate consideration and the 
Board does not have jurisdiction to review that claim on appeal.  
Accordingly, that appeal is dismissed.


ORDER

The appeal of entitlement to service connection for intermittent 
compression syndrome of the superficial peroneal nerve, left 
foot, is dismissed.


REMAND

The Board's review of the claims file reveals that additional 
RO/AMC action on the remaining issues is necessary.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
assist claimants with the evidentiary development of pending 
claims.  As part of this duty to assist, VA is responsible for 
gathering all pertinent records of VA treatment and all 
identified private treatment records.  The most recent VA 
treatment records within the claims file are dated April 2009.  
While this case is in remand status, the RO/AMC must take steps 
to gather updated treatment records and associate them with the 
claims file.

In regard to the claim for a compensable rating for gynecomastia, 
the claims file reflects that the Veteran was last afforded a VA 
examination to determine the severity of this disability in March 
2006.  However, the examiner focused on the etiology, rather than 
severity, of gynecomastia and the Veteran stated at the June 2010 
hearing that the disability had become disfiguring.  

Where, as here, entitlement to compensation has already been 
established and an increase in the severity of the disability is 
at issue, "the relevant temporal focus . . . is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
A veteran may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart, 21 Vet. App. 505.  As such, a new VA examination 
and opinion is required to determine the current severity of his 
service-connected disability.  See 38 U.S.C.A. § 5103A(d). 38 
U.S.C.A. § 5103A(d); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995).

In regard to the Veteran's claim of entitlement to service 
connection for hypogonadism, the claims file reflects that the 
Veteran was afforded a VA examination for this claimed disability 
in March 2006.  The Veteran alleged that the disorder was 
secondary to medication for hypertension.  The 2006 VA examiner 
noted that the Veteran was then taking Cozaar, Furosemide, and 
Diltiazem for hypertension.  The examiner observed that the 
Veteran's testosterone level was, per a 2005 test, normal and his 
external genitalia were normal in size and appearance.  On the 
bases of the normal testosterone levels and physical examination 
of the Veteran, the examiner stated that there was no evidence to 
suggest current hypogonadism.

The Veteran stated in November 2005 that he experienced 
hypogonadism secondary to use of the hypertension medication 
Capoten (also Captopril; his use was discontinued in 1999 due to 
side effects), or, in the alternative, due to in-service exposure 
to "dioxin containing Agent Orange."  Although the 2006 VA 
examiner did not find current evidence of hypogonadism, the 
record reflects that the Veteran was diagnosed with low 
testosterone levels and hypogonadism in November 1998, when he 
was taking Capoten/Captopril.  The Veteran's testosterone level 
tested low in May 2002 and his testicles were noted to be small 
in September 2002.  He began receiving treatment for low 
testosterone (to include supplemental shots and a topical cream) 
in May 2002 and his testosterone level was noted as normal in May 
2003.  In January 2004 his testosterone level and testicular size 
were noted at the low end of normal; no further testosterone 
replacement treatment was advised.  An August 2005 VA examiner 
opined that testicular size was normal and observed that his 
testosterone level was, at that time, normal.  

The Veteran's testosterone was measured at 300 ng/dl in September 
2002, 423 ng/dl in January 2004, and 268 ng/dl in August 2005.  A 
laboratory note reflects that the cut off for a normal, male, 
testosterone level was, prior to January 2005, considered to be 
300 ng/dl, but, subsequent to January 2005, was considered to be 
240 ng/dl.  As such, the Veteran's testosterone levels appear to 
reflect an increase during his testosterone replacement treatment 
and a possible decrease after that treatment was discontinued.  
The Veteran noted at the June 2010 hearing that his testicular 
size had decreased.  

The Veteran has alleged that he experiences hypogonadism as a 
result of use of prescription medication for hypertension as well 
as due to in-service exposure to Agent Orange.  Pertinent VA law 
and regulations provide that a veteran who, like the Veteran, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).  The provisions for presumptive service 
connection do not preclude a claimant from establishing service 
connection with proof of actual direct causation, on the basis 
that exposure to Agent Orange led to the development of the 
claimed disability after service.  See Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994) (holding that presumptive provisions 
do not "prevent the establishment of service connection for any 
injury or disease otherwise shown by sound scientific or medical 
evidence to have been incurred or aggravated during active 
service.").  See also Ramey v. Gober, 120 F.3d 1239, 1247-48 
(Fed.Cir.1997).  The Veteran has submitted several research 
articles stating that dioxin exposure has been linked to 
decreased testicular size.  

Although the claims file reflects medical opinions as to the 
likelihood of an etiological relationship between use of 
hypertension medications and hypogonadism, no opinions have been 
obtained regarding an etiological relationship to Agent Orange 
exposure.  As the Veteran was diagnosed at one time with 
hypogonadism, his testosterone levels may have been decreasing at 
the last time they were reviewed by VA examiners, he has stated 
that his testicular size has since decreased, and there is no 
medical evidence (other than that submitted by the Veteran) 
regarding the possibility of a relationship between Agent Orange 
exposure and hypogonadism, the Board finds that an additional VA 
examination is warranted.  The law mandates that VA provide a 
medical examination when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment that is not 
evidenced by the current record - to 
specifically include, but not limited to, 
VA treatment after April 2009.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file.  The RO/AMC should then 
obtain these records and associate them 
with the claims folder.  

2.  The RO/AMC must then schedule the 
Veteran for a VA examination at an 
appropriate location with a qualified 
physician to determine the current severity 
of his gynecomastia and provide an opinion 
as to whether any current hypogonadism is 
directly or indirectly related to his 
service or service-connected disabilities.  
The following considerations will govern the 
review:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the reviewer.  The examination 
report must reflect review of pertinent 
material in the claims folder.

b.	After reviewing the claims file, the 
reviewer must evaluate the current 
severity of the Veteran's gynecomastia, 
addressing the Veteran's contention 
that the disability has become 
disfiguring

c.	The examiner then must address 
whether or not the Veteran currently 
has  hypogonadism and/or low 
testosterone.

d.	If the Veteran is determined to have 
current hypogonadism and/or low 
testosterone, the examiner must provide 
an opinion as to whether it is likely 
that the Veteran's hypogonadism is 
related to service, to include presumed 
exposure to Agent Orange, and/or to his 
service-connected hypertension, 
specifically as a side effect of 
prescription medication.  

In responding to these inquiries, 
the reviewer must refer to the 
treatment record - to 
specifically include, but not 
limited to, the Veteran's past 
testosterone levels and past 
treatment for low testosterone - 
and any applicable treatises, to 
provide a medical explanation as 
to whether a causal relationship 
exists between any currently 
diagnosed hypogonadism and 
service and/or the service-
connected hypertension.  

e.	A rationale must be provided for all 
findings.  All clinical findings should 
be reported in detail.  In all 
conclusions, the examiner must identify 
and explain the medical basis or bases, 
with identification of the pertinent 
evidence of record.  If the examiner is 
unable to render an opinion without 
resort to speculation, he or she should 
explain why and so state. 

3.  After the above has been completed, the 
RO must review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any report does not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective action.

4.  Thereafter, the RO must consider all 
of the evidence of record and readjudicate 
the Veteran's claims.  The Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


